               Case 18-50489-CSS        Doc 482      Filed 08/16/21     Page 1 of 7




                         UNITED STATES BANKRUPTCY COURT
                              DISTRICT OF DELAWARE


CHRISTOPHER S. SONTCHI                                                    824 N. MARKET STREET
JUDGE                                                                   WILMINGTON, DELAWARE
                                                                                  (302) 252-2888




                                            August 16, 2021

VIA CM/ECF
Brian E. Farnan                                              Adam G. Landis
Michael J. Farnan                                            Matthew B. McGuire
FARNAN LLP                                                   LANDIS RATH & COBB LLP
919 North Market Street                                      919 Market Street
12th Floor                                                   Suite 1800
Wilmington, DE 19801                                         Wilmington, DE 19801
       -and-                                                         -and-
J. Christopher Shore                                         Jeffrey A. Rosenthal
Matthew L. Nicholson                                         CLEARY GOTTLIEB STEEN
WHITE & CASE LLP                                             & HAMILTON LLP
1221 Avenue of the Americas                                  One Liberty Plaza
New York, New York 10020                                     New York, New York 10006
       RE:     Maxus Energy Corporation, et al., 16-11501
               Maxus Liquidating Trust v. YPF, S.A., et al., 18-50489
Dear Counsel,
        Before me are cross motions requesting the production of purportedly privileged
documents. These requests are made at the 11th hour of discovery in this adversary
proceeding. Document production is long concluded, most of the depositions have been
taken, and, under the current scheduling order, fact discovery ends on August 16th – the
date of this letter. Nonetheless, I will consider the motions on the merits without regard
to their tardy submission. 1
      There are three categories of documents at issue: (1) the Trust argues that the YPF
Defendants have waived attorney client privilege with regard to “Project Jazz,” and,
notwithstanding that the documents were not shared with any directors, officers or

1In the interest of time, I am writing for the parties, and I assume the reader has knowledge of the
underlying facts.
               Case 18-50489-CSS             Doc 482      Filed 08/16/21       Page 2 of 7

                                                                                                            2


employees of Maxus, seek the production of purportedly privileged documents that
appear (based on the categorical privilege logs) to be related to Project Jazz,; (2) the YPF
Defendants seek the production of privileged documents that were shared with members
of the Maxus Board of Directors who were serving as the designees of YPF, the parent of
Maxus, on the basis of a Delaware Chancery Court decision that holds that the
stockholder designating a director to a corporation is entitled to privileged documents
shared with its designee; and (3) the YPF Defendants seek the production of privileged
documents with regard to the activities of the Maxus Special Independent Committee
(“SIC”), arguing that the Trust has waived attorney client privilege by referring to the
activities of the SIC in the Complaint, notwithstanding that I previously held on two
occasions that the privilege had not been waived in connection with the so-called MoFo
Report, which was the result of the SIC’s activities and investigation.
    1. Project Jazz
       I have issued three discovery opinions relating to Project Jazz. The June 2020 and
March 8, 2021, opinions generally denied assertions of privilege by the YPF Defendants
over communications in the possession of YPF employees that were simultaneously
acting as employees or directors of its subsidiary, Maxus (the “Two-Hatters”), and
required that the YPF Defendants produce all such documents. See In re Maxus Energy
Corporation, 2021 WL 856040 at *2 (Bankr. D. Del. Mar. 8, 2021) (reiterating the holding
that the YPF Defendants “failed to establish that YPF employees that were
simultaneously acting as employees of . . . Maxus, were nonetheless receiving privileged
communications . . . solely in their capacity as employees of YPF.”) (citing In re Maxus
Energy Corporation, 617 B.R. 806, 817-18 (Bankr. D. Del. 2020)). The March 11, 2021,
opinion held that the YPF Defendants’ disclosure of the Executive Summary of the
Chadbourne Memorandum to Mr. Francisco Garcia Tobar during his tenure as a director
of Maxus “resulted in a subject matter waiver of the attorney-client privilege as to the
issues discussed in the [Chadbourne] Memorandum.” In re Maxus Energy Corporation,
2021 WL 924302 at *2 (Bankr. D. Del. Mar. 11, 2021). I did not address in the March 11,
2021, opinion whether there was a broader subject matter waiver with respect to Project
Jazz.
       After numerous email discussions and a meet and confer, the Trust has narrowed
its request to 5,692 documents, inclusive of families, on YPF Defendants’ privilege log
concerning Categories 10, 11 and 17. 2




2 Category No. 10 contains communications dating between May 28, 2012, and April 29, 2017 “reflecting,
in furtherance of or related to legal advice of counsel concerning the Debtor’s bankruptcy proceedings,
including the plan and decision to file for bankruptcy;
Category No. 11 contains communications dating between January 27, 2010, to November 3, 2016
“reflecting, in furtherance of or related to legal advice of counsel concerning a possible settlement of OCC’s
claims against the YPF Defendants in connection with the Passaic River Litigation; and
               Case 18-50489-CSS          Doc 482      Filed 08/16/21      Page 3 of 7

                                                                                                      3


        In support if its motion, the Trust cites to documents and the testimony of various
Two-Hatters, senior YPF in-house counsel, senior YPF businesspeople, and former
officers of Maxus to the effect that Project Jazz was not a closely guarded legal strategy
internal to YPF. See Trust letter dated July 30, 2021 (D.I. 452), at 1-9 and exhibits 1-31
thereto. “Project Jazz is best understood as a business strategy (albeit a strategy with
significant legal implications) whereby YPF and Maxus (as YPF’s dominated subsidiary)
would make a coordinated effort to avoid the risk to YPF of a finding of alter ego liability
in the NJ Litigation through a bilateral, bankruptcy-effected settlement that could be
enforced over the objections of Maxus’s environmental creditors.” Id. at 6. The Trust has
established that Project Jazz was an open matter of dialogue between YPF and Maxus
between 2012 and 2016, including between the CEOs and other senior management at
YPF and Maxus. “Put simply, Project Jazz—and the subject matter of Project Jazz—was
never treated by YPF as a matter to be kept secret from Maxus.” Id. at 9 (emphasis in
original).
       Thus, the Trust does not actually argue that there has been a broad waiver of
attorney client privilege as much as it argues that the documents were never privileged
in the first place because there was no expectation of confidentiality. Id. at 10 (“Where,
as here, there is no basis for finding YPF maintained confidentiality from Maxus over the
Project Jazz strategy, but instead discussed the strategy regularly with Maxus personnel,
the attorney-client privilege is inapplicable as between the two.”).
       As a preliminary matter, I would like to clarify what law controls as both the Trust
and the YPF Defendants ping pong between Delaware and federal law. If all the claims
in a case are state law claims, state law privilege rules apply. Fed. R. Evid. 501. If there is
a mix of federal and state law claims, then federal common law privilege rules apply. Id.
Here, as there are both state and federal claims at issue, federal common law applies, and
Delaware law is inapplicable. Compare Complaint, Counts II-XXI (invoking 11 U.S.C. §§
544 and 550 to assert state law fraudulent transfer claims), Counts I and XXII (asserting
equitable claims under 11 U.S.C. §105 for veil piercing/alter ego liability and unjust
enrichment, respectively), and Count XXIII (asserting claim for civil conspiracy under
Delaware and New Jersey law).
       Broadly speaking, the attorney-client privilege protects communications between
a client and an attorney where the communications are intended to be and remain
confidential. Upjohn Co. v. United States, 449 U.S. 383, 389(1981) (“The attorney–client
privilege is the oldest of the privileges for confidential communications known to the
common law.”) (citation omitted); In re Grand Jury Subpoena, 745 F.3d 681, 687 (3d Cir.
2014) (“The privilege protects from disclosure confidential communications made
between attorneys and clients for the purpose of obtaining or providing legal assistance


Category No. 17 contains communications dating between December 29, 2008, to April 18, 2017 “reflecting,
in furtherance of or related to legal advice of counsel concerning financial support and contributions
provided by any of the Repsol Defendants or the YPF Defendants to YPFH and/or the Debtors.
             Case 18-50489-CSS        Doc 482    Filed 08/16/21    Page 4 of 7

                                                                                           4


to the client.”) (citations and quotations omitted); and In re Chevron Corp., 650 F.3d 276,
289 (3d Cir. 2011) (“In order for the attorney-client privilege to attach to a communication,
it must be (1) a communication (2) made between privileged persons (3) in confidence (4)
for the purpose of obtaining or providing legal assistance for the client.”) (internal
citations and quotations omitted). The documentary and deposition evidence submitted
by the Trust establishes a strong prima facie case that the documents at issue are not
privileged because the facts and issues surrounding Project Jazz were not remotely
confidential.
        As it is the YPF Defendants that have asserted the documents are privileged, it is
their burden to rebut the Trust’s case. In re Grand Jury, 705 F.3d 133, 160 (3d Cir. 2012)
(the party asserting the privilege bears the burden of proving the privilege applies). This
they have not done. The YPF Defendants attempt to rebut the Trust’s evidence by
referencing self-serving testimony by their senior officers. See YPF Defendants’ letter
dated August 6, 2021 (D.I. 463) at 2-3; and YPF Defendants’ letter dated August 16, 2021
(D.I. 480) at 1-2. This does not come close to refuting the extensive documentary and
testimonial evidence proffered by the Trust. Rather, citing primarily to inapplicable law,
they argue that the facts do not support a general waiver of attorney client privilege.
Whether attorney client privilege had been waived was the issue with the Two-Hatters
and the Chadbourne Memorandum, i.e., whether the attorney client privilege was
waived by the disclosure of the confidential information to third parties. The issue here
is subtly but importantly different. It is whether the attorney client privilege attached in
the first place - as the information was never confidential - not whether it was waived.
As such the cases cited by the YPF Defendants, such as Westinghouse Elec. Corp. v. Republic
of Philippines, 951 F.2d 1414 (3d Cir. 1991) (“When a party discloses a portion of otherwise
privileged materials while withholding the rest, the privilege is waived only as to those
communications actually disclosed, unless a partial waiver would be unfair to the party's
adversary.”), and In re Teleglobe Commc’ns Corp., 493 F.3d 345 (3d Cir. 2007), are
inapposite. In addition, my previous decisions of June 2020, March 8, 2021, and March
11, 2021, are inapplicable.
        As the Trust has made a prima facie case that the documents it seeks are not
confidential and, thus, not privileged, which the YPF Defendants have not rebutted, the
documents must be produced. The YPF Defendants, however, raise a final argument:
they should be permitted to perform a document-by-document analysis rather than being
required to produce all the documents that they chose to place in Categories 10, 11 and
17. This argument is without merit and has long been waived. The parties agreed and I
approved the use of categorical privilege logs. This is a common practice in litigation
involving the review of an extremely large number of documents, such as here. It is an
efficient and appropriate accommodation to allow for the production of meaningful
privilege logs without undertaking the huge expense and significant delay arising from
the production of a document-by-document log. However, with its benefits come its
             Case 18-50489-CSS       Doc 482     Filed 08/16/21   Page 5 of 7

                                                                                          5


burdens. Having asked for permission to use a categorical privilege log and having
produced a categorial privilege log, the YPF Defendants cannot now assert the right to
produce a document-by-document privilege log. Moreover, as noted earlier, we are in
the 11th hour of discovery. It is too late to undertake the months necessary to produce
such a log, for the Trust to review the log, for the parties to meet and confer over the log
and then submit it to me for decision if they cannot agree, and for me, finally, to render a
decision (not to mention the probably motions for reconsideration and/or a stay pending
appeal). As such, it would be significantly prejudicial to further delay discovery in this
case by allowing the YPF Defendants to create a document-by-document log. Moreover,
there can be no complaint as to the production of the entirely of documents that the YPF
Defendants included in Categories 10, 11 and 17 – the descriptions of which the YPF
Defendants wrote and which are clearly related to Project Jazz. Thus, I will grant the
Trust’s motion and require the immediate production of all the requested documents.
   2. The YPF Two-Hatters
       The YPF Defendants seek the production of Maxus’s privileged documents that
were shared with members of the Maxus Board of Directors who were serving as the
designees of YPF, the parent of Maxus. One would expect that the YPF Defendants’
argument would be a derivation of “what’s good for the goose is good for the gander.”
That is to say, as I previously required YPF to produce its privileged documents that were
shared with their employees that were also serving as directors, officers, or employees of
Maxus, then I should require Maxus to produce its privileged documents that were share
with its directors that were also serving as directors, officers or employees of YPF. Q.E.D.
However, the YPF Defendants do not make that argument – cognizant of the fact that
they have a pending appeal before the District Court in which they argue that my
previous ruling was erroneous and rightfully wary of an argument in the District Court
that invoking my ruling on their own behalf might result in a waiver of their appellate
arguments.
        Rather, the YPF Defendants rely on a Delaware Chancery Court case holding that
the stockholder designating a director to a corporation is entitled to privileged documents
shared with its designee. Kalisman v. Friedman, C.A. No. 8447–VCL, 2013 WL 1668205,
(Del. Ch. Apr. 17, 2013). This argument fails for two reasons. First, Kalisman is a Delaware
case and, thus, is not applicable. Federal law controls, and the YPF Defendants have not
cited to any federal authority in support of the proposition put forth in Kalisman. Second,
I reject the reasoning of Kalisman. The argument that a stockholder is entitled to
privileged communications shared with its designee ignores basic principles of the
corporate form. Being a director must mean something. If nothing else, it comes with
the burden of fiduciary duties. Allowing a stockholder to avoid being subject to fiduciary
duties and, at the same time, obtain confidential privileged corporate information
through the backdoor from a designee on the board runs counter to my view of the proper
application of the corporate form.
             Case 18-50489-CSS        Doc 482    Filed 08/16/21    Page 6 of 7

                                                                                           6


       I will require Maxus to produce the documents immediately. To be perfectly clear,
however, I make this ruling based solely on my previous reasoning currently being appealed.
There is no other legitimate basis to require production of the documents. I leave it to the
District Court to determine the effect of this production, if any, on the pending appeal.
   3. The SIC Investigation Documents
       The YPF Defendants argue that the Trust has waived attorney client privilege
regarding the activities of the SIC because the Trust refers to the activities of the SIC in
the Complaint. It cannot be disputed that the documents at issue are subject to the
attorney client privilege. Nor have these privileged documents been previously disclosed
to any YPF director, officer, or employee. Thus, the sole issue is whether reference to the
work of the SIC in the Complaint constitutes a general waiver of attorney client privilege.
It does not.
       As referenced above, I previously faced the same argument with the so-called
MoFo Report. The MoFo report was the product of the SIC’s activities and investigation.
It was referenced twice in the Complaint, which the YPF Defendants argued constituted
a waiver. I rejected that argument twice (once in denying the original request and again
in distinguishing the required production of the Chadbourne Memorandum from the
non-production of the MoFo Report).
        The YPF Defendants seek to distinguish my MoFo Report decision by focusing on
the following statement:
       Here, there were two references to the MoFo Report in a lengthy Complaint
       – with only one of those references relating to the MoFo Report's
       conclusions regarding the alter-ego claims being asserted against the
       Defendants. The Court finds that this is not even “light use” of the MoFo
       Report and the privilege was not waived by such limited use in the
       Complaint.
In re Maxus Energy Corp., 617 B.R. at 820.
In contrast to the “not even ‘light use’” of the MoFo Report, the YPF Defendants argue
that the Trust has made “heavy use” of the SIC investigation and proposed settlement in
its Complaint. While it is true that there are more references to the work of the SIC in the
Complaint than there are of the MoFo Report that is not determinative. More
importantly, the references to the activities of the SIC are based on publicly available
information. The YPF Defendants ignore the fact that they were present for and heavily
involved in the very bankruptcy proceedings in which the SIC’s activities were discussed,
debated, and tried. Indeed, the SIC and the settlement were among the most highly
contested issues in a highly contested bankruptcy. The Trust’s reference to publicly
available information, which never comes close to disclosing confidential attorney client
privileged information, in support of its claims cannot constitute a waiver of the privilege.
I will deny the YPF Defendants’ request for production of the SIC Investigation
Documents.
             Case 18-50489-CSS       Doc 482    Filed 08/16/21   Page 7 of 7

                                                                                         7


       I direct the parties to confer and to submit an agreed order implementing this
ruling by no later than 4:00 p.m. on August 18, 2021. If the parties cannot agree competing
orders shall be submitted by 4:00 p.m. on August 19, 2021. As refenced at oral argument,
I will not entertain further motions to compel the production of non-expert related
documents absent a showing of extraordinary circumstances. In addition, the parties
may present a revised scheduling order to allow for an extension of the fact discovery
deadline beyond August 16, 2021, provided, however, no other dates in the current order
are changed.
                                                Sincerely,


                                                s/
                                                Christopher S. Sontchi
                                                United States Bankruptcy Judge
